AFFIRMED as MODIFIED and Opinion Filed March 22, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00868-CR

                        JUAN GABRIEL SOSA, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F-1612055-L

                         MEMORANDUM OPINION
                     Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Garcia
      A jury found appellant guilty of continuous sexual abuse of a child and the

court assessed punishment at life in prison. Appellant argues the trial court erred by:

(i) sua sponte dismissing veniremen; (ii) identifying the outcry witness; (iii) allowing

the State to play the entire forensic interview recording; (iv) allowing the State to

project an image of a shark during voir dire; and (v) sustaining the State’s objection

to a defense exhibit consisting of text messages from the complaining witness.

Appellant also argues that counsel was ineffective because he filed a form motion

for new trial and the sentence is illegal because it exceeds the statutory maximum.

In a cross-point, the State requests that we reform the judgment to reflect that
appellant was sentenced to life in prison. As discussed below, we modify the

judgment, and as modified, affirm.

                                  I. BACKGROUND

      Appellant lived with RC, her mother, and sister until RC was thirteen years

old. One day, as RC and her mother were leaving RC’s aunt’s house, RC told her

mother she did not want to go home and began to cry. RC wrote a note on her phone

saying appellant had been sexually abusing her. She showed the note to her mother

and then deleted it.

      Mother took RC to the police station. The two were separated and RC gave

the police a statement.

      RC was subsequently interviewed at the Dallas Children’s Advocacy Center.

There, she disclosed that appellant sexually abused her from the time she was five

years old until the age of thirteen.

      Appellant was charged with continuous sexual abuse of a child and the case

was tried to a jury. Appellant absconded before trial concluded and the jury found

him guilty of the charged offense. The trial court assessed punishment at life in

prison and entered judgment. Appellant appeals from that judgment.




                                       –2–
                                   II. ANALYSIS

Dismissing Veniremen and Voir Dire

      During voir dire, the State displayed an image that initially appeared as puzzle

pieces that a potential juror was ultimately able to identify as an image of a shark.

The image was used in conjunction with the State’s discussion of reasonable doubt.

      When voir dire concluded, the trial court unilaterally struck forty-two

potential jurors. After reviewing the parties’ peremptory strikes, the judge asked if

there were any objections. Both parties responded that there were none.

      Appellant now argues that the trial court erred by striking the forty-two

potential jurors without specific motions for cause and by allowing the State’s

display of the shark image. Appellant’s trial counsel, however, did not object to these

issues in the court below. See TEX. R. APP. P. 33.1(a)(1); Clark v. State, 365 S.W.3d

333, 339 (Tex. Crim. App. 2012). Consequently, the issues have not been preserved

for our review. See Chapa v. State, 05-19-00609-CR, 2020 WL 1129980, at *3 (Tex.

App.—Dallas Mar. 9, 2020, no pet.) (mem. op., not designated for publication)

(citing Obella v. State, 532 S.W.3d 405, 407 (Tex. Crim. App. 2017)). We resolve

appellant’s first two issues against him.




                                            –3–
The Outcry Witness

        The trial court ruled that Kimberly Skidmore from the Children’s Advocacy

Center was the proper outcry witness. Appellant argues this was erroneous because

the abuse was first disclosed to RC’s mother.1 We disagree.

        The Texas Code of Criminal Procedure creates a hearsay exception for a

child’s first outcry of sexual abuse to an adult in a proceeding in the prosecution of

an offense if committed against a child younger than fourteen. See TEX. CODE CRIM.

PROC. ANN. art. 38.072; Bays v. State, 396 S.W.3d 580, 585 n.1 (Tex. Crim. App.

2013). The exception allows the adult to testify about the child’s statements to them

when the statements (1) were made by the child subjected to the offense(s), (2)

describe the offense(s), and (3) were given to the first adult that was not the

defendant. TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a). To be a proper outcry

statement, the child’s statement to the witness must describe the offense in some

distinct manner and be more than a general allusion to sexual abuse. Garcia v. State,

792 S.W.2d 88, 91–92 (Tex. Crim. App. 1990).

        A trial court’s outcry-witness designation is reviewed for an abuse of discretion.

Id.; Rodgers v. State, 442 S.W.3d 547, 552 (Tex. App.—Dallas 2014, pet. ref’d). The




    1
      Appellant also posits that the proper outcry witness might “possibly [be] the police.” But appellant’s
position in the court below was that Mother was the only proper outcry witness.


                                                   –4–
trial court has broad discretion when deciding which witnesses qualify as outcry

witnesses. Sims v. State, 12 S.W.3d 499, 500 (Tex. App.—Dallas 1999, pet. ref’d).

      Appellant insists that Mother was the proper outcry witness because she “was

aware of the digital and penile penetration as well as the allegations of oral sex before

the forensic interview.” The record, however, reflects otherwise.

      Appellant was not charged with any acts of digital penetration, nor did Mother

testify about such acts. In fact, Mother testified that RC did not provide any details

about the abuse until they arrived at the police station. Once there, RC provided

some details to the police, but Mother was not present when she did so. RC only told

Mother that appellant forced her to have sex with him.

      Although Mother learned additional details, the record does not clearly reflect

what those details were or whether RC relayed the frequency of those acts to Mother.

Moreover, Mother did not testify about the allegation that appellant placed his

tongue on RC’s sexual organ.

      Skidmore confirmed that RC did not provide Mother with details concerning

the abuse. Instead, RC simply told Mother that she had been sexually abused.

      In contrast, Skidmore testified about RC’s description of the abuse, including

appellant touching RC’s vagina with his tongue, putting his penis in her vagina, and

RC’s mouth on appellant’s penis. From this evidence, the trial court could

reasonably have concluded that Skidmore was the proper outcry witness because,

unlike the description she gave her Mother, the description RC provided to Skidmore

                                          –5–
was more than just a general allusion to sexual abuse. See Garcia, 792 S.W.2d at

91–92. Appellant’s third issue is overruled.

Admission of Evidence

      Appellant’s sixth and seventh issues argue that the trial court erred by

excluding a defense exhibit showing RC’s text messages on relevance grounds and

by allowing the State to play the video of RC’s forensic interview.

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Henley v. State, 493 S.W.3d 77, 82–83 (Tex. Crim. App. 2016). A trial

court abuses its discretion when its ruling “was so clearly wrong as to lie outside the

zone within which reasonable people might disagree.” Id. at 83 (quoting Taylor v.

State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008))

      A.     Forensic Interview

      During RC’s cross-examination, referring to the forensic interview, defense

counsel elicited testimony suggesting RC changed her statement about when the

abuse started. Specifically, counsel asked her about initially stating that the abuse

started when she was five, then later saying that it started when she was ten and then,

in the same interview, saying that started when she was eight. The State argued that

counsel opened the door to the forensic interview by stating different facts than what




                                         –6–
the interview showed, making it look as though RC was telling two different stories.

The trial court allowed the forensic interview to be played for the jury.

      Appellant argues the admission of the forensic interview video was erroneous

because the video contained inadmissible hearsay. According to appellant, the State

only wanted to use the video to defeat defense counsel’s “unusually effective cross-

examination.”

      Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted in the statement. TEX. R. EVID. 801(d). Generally, hearsay is not admissible

unless a statute or rule provides otherwise. TEX. R. EVID 802. It is well-established

that forensic interviews contain hearsay. See Gray v. State, No. 05-17-01427, 2018

WL 6599021, at *5 (Tex. App.—Dallas Dec. 17, 2008, pet. ref’d) (mem. op., not

designated for publication).

      When defense counsel pursues a subject or line of questioning that would

ordinarily be outside of the realm of proper comment for the State, the defense

“opens the door” and creates a right of reply for the State. Tovar v. State, 221 S.W.3d

185, 190 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Otherwise inadmissible

evidence may be admitted if the party against whom the evidence is offered “opens

the door.” Hayden v. State, 296 S.W. 3d 549, 554 (Tex. Crim. App. 2009). “A party

who opens a door to an issue ‘cannot complain when the opposing party desires to

go into the details of that subject.’” Id. (quoting Sherman v. State, 20 S.W.3d 96,

101 (Tex. App.—Texarkana 2000, no pet.)). In a case involving whether a video

                                         –7–
recording of a child-complainant’s forensic interview is admissible under the rule of

optional completeness, the State is entitled to the admission of such a video

recording when (1) defense counsel asks questions concerning some of the

complainant’s statements on the recording, (2) defense counsel’s questions leave the

possibility of the jury’s receiving a false impression from hearing only part of the

conversation, with statements taken out of context, and (3) the recording is necessary

for the conversation to be fully understood. Id. at 190–91. But even when defense

counsel’s questions relate to the complainant’s statements on the recording, the rule

of optional completeness does not permit the State to introduce the recording when

(1) the recording is unnecessary to show the context of the statement, such as

showing the absence of a statement by the complainant rather than the existence of

a directly contradictory statement, and (2) admission of the recording would likely

create confusion, such as when the recording references extraneous offenses. Id. at

191 (citing Sauceda v. State, 129 S.W.3d 116, 121–24 (Tex. Crim. App. 2004)).

      Assuming, without deciding, that the trial court erred in admitting the entire

recording of RC’s forensic interview under the rule of optional completeness, we

must determine whether the error requires reversal of the trial court’s judgment of

conviction. See TEX. R. APP. P. 44.2. Because the erroneous admission of hearsay

evidence is not constitutional error, we apply the standard set out in Rule 44.2(b)

and disregard the error if it did not affect the defendant’s substantial rights. See TEX.

R. APP. P. 44.2(b); Campos v. State, 317 S.W.3d 768, 779 (Tex. App.—Houston [1st

                                          –8–
Dist.] 2010, pet. ref’d) (erroneous admission of a hearsay statement constitutes non-

constitutional error subject to a harm analysis). A defendant’s substantial rights are

affected when the error had a substantial and injurious effect in determining the

verdict. Campos, 317 S.W.3d at 779 (citing Johnson v. State, 43 S.W.3d 1, 4 (Tex.

Crim. App. 2001)). We should not overturn a conviction for such an error if, after

examining the record as a whole, we have fair assurance that the error did not

influence the jury or had but a slight effect. Id.; see also Motilla v. State, 78 S.W.3d

352, 355–56 (Tex. Crim. App. 2002).

       The erroneous admission of evidence becomes harmless error if other

evidence proving the same fact is properly admitted elsewhere, or the evidence

comes in elsewhere without objection. Land v. State, 291 S.W.3d 23, 28 (Tex.

App.—Texarkana 2009, pet. ref’d); see Brooks v. State, 990 S.W.2d 278, 287 (Tex.

Crim. App. 1999) (“[A]ny error in admitting the [hearsay] evidence was harmless in

light of other properly admitted evidence proving the same fact.”); Matz v. State, 21

S.W.3d 911, 912 (Tex. App.—Fort Worth 2000, pet. ref’d) (“It is well-established

that the improper admission of evidence does not constitute reversible error if the

same facts are proved by other properly admitted evidence.”). “In situations where

a video recording is improperly admitted, yet the recording is cumulative of the

victim’s properly admitted live testimony on the same issue, courts often disregard

the error, reasoning that it could not have affected the appellant’s substantial rights.”

Land, 291 S.W.3d at 29; Mick v. State, 256 S.W.3d 828, 832 (Tex. App.—Texarkana

                                          –9–
2008, no pet.) (holding that because video recording of interview of child

complainant was cumulative of child’s properly admitted trial testimony and

discussed same subject, any error in admission of video recording did not affect

defendant’s substantial rights and was harmless); Matz, 21 S.W.3d at 912–13 (same).

      Other than cross-examination, RC’s trial testimony did not focus on whether

she was five, eight, or ten when the abuse began. Instead, the State asked her about

the details of abuse she recalled when living in various locations. Thus, the cross-

examination regarding the age at which the abuse began created a false impression

that RC gave an inconsistent version of events. But the State did not limit the portion

of the recording played to those apparent inconsistencies; instead, the State played

the entire recording.

      That recording, however, was mostly cumulative of properly admitted trial

testimony. It also provided context for the impressions of inconsistency developed

during cross-examination. During the interview with Skidmore, RC described how

appellant was “too cuddly” with her and touched her a lot between the ages of five

and seven. When she was seven, he began touching her more, and put his hand in

her pants. Appellant “raped her” when she was ten years old by putting his penis in

her vagina. RC provided Skidmore with descriptions of specific instances of sexual

abuse that occurred when she was living in Grand Prairie, Carrollton, and Fort

Worth.



                                        –10–
      Skidmore testified that RC told her she had been sexually abused from the

time she was five and she was first “raped” when she was ten and living in Grand

Prairie. RC lived in Fort Worth when she was eight or nine and described appellant

forcing her to perform oral sex. Skidmore explained that she did not get into detail

about RC being abused at age five because when RC said she was first “raped” at

age ten, her line of questioning moved to that. Skidmore also said that rape and

sexual abuse can be defined differently.

      In arguing that the trial court committed reversible error when it admitted the

video recording, appellant acknowledges that “some of the information” in the video

“had been previously presented,” but insists this is of no consequence because the

purpose of the video was to establish RC’s credibility. But appellant provides no

authority, nor are we aware of any, suggesting this vitiates the fact that the

complained-of evidence was otherwise admitted.

      When we consider the entire record, as we must when conducting a harm

analysis under Rule 44.2(b), we conclude that a fair assurance exists that any error

in admitting the video recording of RC’s forensic interview did not influence the

jury or had but a slight effect. See TEX. R. APP. P. 44.2(b); Campos, 317 S.W.3d at

779; Mick, 256 S.W.3d at 832; Matz, 21 S.W.3d at 912–13. Accordingly, any error

in admitting the forensic interview does not constitute reversible error. We resolve

appellant’s sixth issue against him.



                                       –11–
      B.     Text Messages

      Appellant argues the trial court erred by excluding text messages from RC on

the State’s relevance objection. Appellant maintains the evidence was relevant to

show RC’s state of mind and that she was not traumatized, in furtherance of the

defensive theory that RC was untruthful. Although appellant admits that the court

admitted another exhibit (a picture of RC and appellant) “which superficially

appears to serve the same purpose” as the excluded exhibit, appellant insists that the

excluded exhibit was “more emotionally evocative and persuasive.”

      Evidence is relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence . . . .” TEX. R. EVID. 401. “Evidence

need not by itself prove or disprove a particular fact to be relevant; it is sufficient if

the evidence provides a small nudge toward proving or disproving some fact of

consequence.” Stewart v. State, 129 S.W.3d 93, 96 (Tex. Crim. App. 2004). Relevant

evidence is generally admissible. See TEX. R. EVID. 402.

      The record does not reflect an abuse of discretion here. Although defense

counsel sought to introduce text messages, counsel did not proffer this evidence or

offer it for record purposes. We thus have no basis to assess the trial court’s

relevance determination. Likewise, the arguments the parties made to the trial court

concerning admission of the evidence do not inform our analysis concerning the




                                          –12–
nature and context of the evidence.2 We resolve appellant’s seventh issue against

him.

Ineffective Assistance of Counsel

       Appellant argues that his counsel was ineffective during the motion for new

trial phase because he filed a standard form arguing the verdict was contrary to the

evidence. According to appellant, harm is presumed under Cronic v. U.S., 466 U.S.

648, 859 (1984) because counsel failed to provide any meaningful assistance.

       Our court has addressed the argument appellant seeks to advance. In Skinner

v. State, No. 05-17-00153-CR, 2018 WL 3545023 (Tex. App.—Dallas July 24,

2018, pet. ref'd) (mem. op., not designated for publication) we concluded that Cronic

does not apply to counsel filing a “form” motion for new trial. Id. at *10. Rather,

counsel’s failure to test the prosecution’s case “must be complete.” Id.; see also,

Suarez v. State, No. 05-19-01035-CR, 2020 WL 6580396, at *4 (Tex. App.—Dallas

Nov. 10, 2020, no pet.) (mem. op., not designated for publication). Consequently,

we apply the test for ineffective assistance of counsel set out in Strickland. Id.

       Under Strickland, the defendant must prove that (i) his or her trial counsel’s

representation was deficient and (ii) the deficient performance was so serious that it




   2
      The text messages appear to be between RC and friends regarding “penises,” and were exchanged
after RC made her outcry.
                                              –13–
deprived him or her of a fair trial. See Strickland v. Washington, 466 U.S. 668, 687

(1984).

      Counsel’s representation is deficient if it falls below an objective standard of

reasonableness. Id. at 688. A deficient performance, however, deprives the

defendant of a fair trial only if it prejudices the defense. Id. at 691–92. To show

prejudice, appellant must demonstrate there was a reasonable probability that, but

for counsel’s unprofessional errors, the proceeding’s result would have been

different. Id. at 694. Failure to make the required showing of either deficient

performance or sufficient prejudice defeats the ineffectiveness claim. Id. at 697.

      Our review of defense counsel’s performance is highly deferential, beginning

with the strong presumption that counsel’s actions were reasonably professional and

motivated by sound trial strategy. See Jackson v. State, 877 S.W.2d 768, 771 (Tex.

Crim. App. 1994). When the record is silent as to counsel’s strategy, we will not

conclude that the defendant received ineffective assistance unless the challenged

conduct was “so outrageous that no competent attorney would have engaged in it.”

Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005). It is not sufficient

that the defendant show, with the benefit of hindsight, that counsel’s actions or

omissions during trial were merely of questionable competence. Id. Rather, to

establish counsel’s acts or omissions were outside the range of professionally

competent assistance, the defendant must demonstrate counsel’s errors were so



                                        –14–
serious that he or she was not functioning as counsel. See Patrick v. State, 906

S.W.2d 481, 495 (Tex. Crim. App. 1995).

      Rarely will the trial record contain sufficient information to permit a

reviewing court to fairly evaluate the merits of such a serious allegation. See Bone

v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002). Thus, in many cases, the

defendant cannot meet the first Strickland prong because the direct appeal record is

underdeveloped and does not adequately reflect trial counsel’s alleged failings. See

Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim. App. 2007).

      In this instance, appellant has presented no argument to show what grounds

his counsel should have raised in the motion for new trial or that the result of the

proceeding would have different if he had done so. Because appellant has failed to

meet his burden under Strickland, this issue is overruled.

Illegal Sentence

      Appellant argues that the sentence is illegal because it includes the statement

“Life without Parole.” The continuous sexual assault of a child statute provides: “An

offense under this section is a felony of the first degree, punishable by imprisonment

in the Texas Department of Criminal Justice for life, or for any term of not more

than 99 years or less than 25 years.” See TEX. PENAL CODE ANN. § 21.02(h).

      As discussed below, the written judgment is erroneous and should be

modified. Nonetheless, the record reflects that appellant’s sentence was life



                                        –15–
imprisonment. This is within the statutory range. See id. Appellant’s issue is resolved

against him.

State’s Cross-Point

      The State argues that the written judgment incorrectly states: “Life without

Parole” and should be reformed. We are authorized to reform a judgment to make

the record speak the truth when we have the necessary information to do so. Bigley

v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993).

      The record reflects that the sentence pronounced was life imprisonment. We

therefore sustain the State’s cross-point and modify the judgment accordingly.

                                 III.   CONCLUSION

      Having resolved all of appellant’s issues against him, we modify the judgment

to reflect that the sentence imposed was life imprisonment, and as modified, affirm.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
190868F.U05




                                        –16–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JUAN GABRIEL SOSA, Appellant                  On Appeal from the Criminal District
                                              Court No. 5, Dallas County, Texas
No. 05-19-00868-CR          V.                Trial Court Cause No. F16-12055-L.
                                              Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                  Justices Schenck and Smith
                                              participating.

     Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED to reflect that the sentence assessed was life in prison.
As REFORMED, the judgment is AFFIRMED.


Judgment entered March 22, 2021




                                       –17–